                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JUSTIN M. S., 1                                       )
                                                      )
                        Plaintiff,                    )
                                                      )
vs.                                                   )   Case No. 19-cv-00081-DGW 2
                                                      )
COMMISSIONER of SOCIAL                                )
SECURITY,                                             )
                                                      )
                        Defendant.                    )

                                MEMORANDUM and ORDER

WILKERSON, Magistrate Judge:

        In accordance with 42 U.S.C. § 405(g), plaintiff, represented by counsel,

seeks judicial review of the final agency decision denying his application for

Supplemental Security Income (SSI) benefits and Child Disability Benefits (CDB)

pursuant to 42 U.S.C. § 423. 3

                                       Procedural History

        Plaintiff filed an application for SSI and CDB in March 2015, alleging

disability as of September 5, 2011.               After holding an evidentiary hearing, the

Administrative Law Judge (ALJ) denied the application in January 2018. (Tr.

17-29). The Appeals Council denied review, and the decision of the ALJ became

1
 Plaintiff’s full name will not be used in this Memorandum and Order due to privacy concerns.
See, Fed. R. Civ. P. 5.2(c) and the Advisory Committee Notes thereto.

2
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c) and Administrative Order No. 240. See, Docs. 8, 9.

3
   For child disability benefits, a plaintiff can obtain benefits based on his parents’ earnings records
if he is 18 years or older and has a disability that began before the age of 22. 20 C.F.R. § 404.350.
                                            Page 1 of 13
the final agency decision. (Tr. 1). Administrative remedies have been exhausted

and a timely complaint was filed in this Court.

                             Issues Raised by Plaintiff

      Plaintiff raises the following point:

                The ALJ erred by failing to account for moderate deficits of
                concentration, persistence, or pace in the RFC finding.

                            Applicable Legal Standards

      To qualify for Child Disability Benefits or SSI benefits, a claimant must be

disabled pursuant to the Social Security Act. Under the Social Security Act, a

person is disabled if she has an “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than twelve months.”           42 U.S.C. §

423(d)(1)(a). To determine whether a plaintiff is disabled, the ALJ considers the

following five questions in order: (1) Is the plaintiff presently unemployed? (2) Does

the plaintiff have a severe impairment? (3) Does the impairment meet or medically

equal one of a list of specific impairments enumerated in the regulations? (4) Is the

plaintiff unable to perform her former occupation? and (5) Is the plaintiff unable to

perform any other work? 20 C.F.R. § 416.920(a)(4).

      An affirmative answer at either step 3 or step 5 leads to a finding that the

plaintiff is disabled. Zurawski v. Halter, 245 F.3d 881, 886 (7th Cir. 2001). A

negative answer at any step, other than at step 3, precludes a finding of disability.

                                     Page 2 of 13
Ibid.   The plaintiff bears the burden of proof at steps 1–4.       Ibid.   Once the

plaintiff shows an inability to perform past work, the burden then shifts to the

Commissioner to show the plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Ibid.

        This Court reviews the Commissioner’s decision to ensure that the decision

is supported by substantial evidence and that no mistakes of law were made. It is

important to recognize that the scope of review is limited. “The findings of the

Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive. . . .” 42 U.S.C. § 405(g). Thus, this Court must

determine not whether plaintiff was, in fact, disabled at the relevant time, but

whether the ALJ’s findings were supported by substantial evidence and whether

any errors of law were made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003). This Court uses the Supreme Court’s definition of substantial

evidence, i.e., “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019) (internal citations omitted).

        In reviewing for “substantial evidence,” the entire administrative record is

taken into consideration, but this Court does not reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute its own judgment for that of

the ALJ. Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). However,

while judicial review is deferential, it is not abject; this Court does not act as a

rubber stamp for the Commissioner. See, Parker v. Astrue, 597 F.3d 920, 921
                               Page 3 of 13
(7th Cir. 2010), and cases cited therein.

                              The Decision of the ALJ

      The ALJ followed the five-step analytical framework described above. She

determined that plaintiff had not worked at the level of substantial gainful activity

since the alleged onset date. The ALJ found that plaintiff had severe impairments

of major depressive disorder (MDD), generalized anxiety disorder (GAD),

borderline personality disorder (BPD), and attention-deficit hyperactivity disorder

(ADHD).

      The ALJ found that plaintiff had the RFC to perform work at all exertional

levels, “limited to work that involves only simple, routine and repetitive tasks and

making simple work-related decisions.” Additionally, plaintiff could “occasionally

interact with coworkers and supervisors, but never interact with the general

public.” (Tr. 21). Based on the testimony of a vocational expert (VE), the ALJ

concluded that plaintiff did not have any past relevant work, but he was able to do

jobs which exist in significant numbers in the national economy.

                               The Evidentiary Record

      The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. The following summary of the record

is directed to the points raised by plaintiff.

      1.     Agency Forms

      Plaintiff was born in 1995 and was 16 years old on the alleged onset date.


                                      Page 4 of 13
(Tr. 68). Plaintiff submitted a function report in June 2015 stating that he lived at

home with family.    He claimed that a previous car wreck caused him to have

anxiety about driving, and he could not get to work. He also said that he had

racing thoughts and trouble sleeping because of his anxiety and depression. (Tr.

205-206).   Plaintiff reported anxiety in social settings and exhibited socially

isolative behavior. (Tr. 206, 209).

      Plaintiff claimed he had problems with memory, concentration, completing

tasks, understanding, following instructions, handling stress, and handling

changes in routine. (Tr. 210-211). He reported that he could maintain attention

for 1 to 1 ½ hours, had trouble getting along with authority figures, and could not

take criticism well. (Tr. 210). Plaintiff stated that he took care of a household

pet, prepared simple meals, cleaned, laundered his clothes, mowed the lawn, and

did other yard work. (Tr. 207). He said he shopped for groceries once a month

and shopped for clothes twice a year. (Tr. 208).

      Plaintiff’s mother submitted a third-party function report in June 2015 in

which she claimed plaintiff was reclusive, anti-social, and nervous.       (Tr. 197,

200-201). She remarked that he engaged in self-mutilation, cutting his body and

burning himself with cigarettes.       (Tr. 203).    She stated that he reacted

aggressively towards authority figures, handled stress poorly, had trouble following

instructions, and could only concentrate for 10 minutes at a time. (Tr. 202-203).

      2.     Evidentiary Hearing

      At the evidentiary hearing, plaintiff stated that he could not work because of
                                    Page 5 of 13
“overall anxiety” that caused him to stay up at night before planned events and

interactions. (Tr. 42-43). He reported seeing his psychiatrist, Dr. Scott Arbaugh,

who prescribed him Adderall and paroxetine. (Tr. 44-45). Plaintiff stated that

these medications were not very effective. (Tr. 45).

      Plaintiff claimed he had poor memory, concentration, relationship skills, and

anxiety around crowds of people. (Tr. 45). He denied preparing his own meals

regularly and doing household chores, but did admit to mowing the lawn a few

times a year. (Tr. 47-48). He stated that he didn’t think he had been inside a

store since filing his disability claims in March 2015. (Tr. 49).

      The ALJ presented a hypothetical which corresponded to the RFC

assessment:

              I’d like you to assume a hypothetical individual of the claimant’s age,
              education with no past jobs. Further assume the individual is limited
              to simple, routine and repetitive tasks, limited to simple work related
              decisions. Can interact occasionally with supervisors and coworkers
              and never with the public. Can the hypothetical individual perform
              any work in the national economy?

(Tr. 54-55). The VE stated that this person could perform work in the national

economy and suggested three jobs at the medium exertion level. The ALJ then

stated, “I’d like you to assume the individual would be absent from work two days

per month. Can the hypothetical individual perform any work in the national

economy?” The VE answered, “[n]o.” (Tr. 55).

      3.      Medical Records

      Around 2011, plaintiff, a freshman in high school, started declining

                                     Page 6 of 13
academically and missing school, leading to psychological and psychiatric

intervention. Plaintiff saw his family doctor, Dr. Michael Klein, in April of that

year, who found that plaintiff was depressed, but deferred treatment to plaintiff’s

psychologist. At the time, plaintiff was taking Celexa. (Tr. 304).

      In April 2012, plaintiff saw Dr. Klein again. Dr. Klein referred plaintiff to a

child psychologist in Granite City, Illinois.    At the time, plaintiff was taking

Lexapro and Adderall. (Tr. 304).

      In July 2012, plaintiff saw Dr. Karl Gunderson, a child and adolescent

psychiatrist.     He diagnosed plaintiff with MDD.       In his initial psychiatric

evaluation, Dr. Gunderson noted that plaintiff used marijuana daily and had plans

to cut his wrists. Plaintiff also reported that he stopped taking his Lexapro and

Adderall. (Tr. 300-301).

      In July 2014, plaintiff began seeing psychiatrist Dr. Scott Arbaugh. Dr.

Arbaugh diagnosed plaintiff with ADHD, MDD, and GAD.                 (Tr. 391-392).

Throughout his notes in 2014, 2015, and 2017, Dr. Arbaugh described plaintiff’s

concentration as poor. (Tr. 378, 380, 382, 384, 386, 388, 391). He also further

noted that plaintiff claimed he was no longer using illicit drugs. (Tr. 378, 380,

382, 384, 386).

      In February 2015, plaintiff visited the emergency room and psych unit at

Christian Hospital in St. Louis, Missouri.      Plaintiff had a break up with his

girlfriend and, in response, punched a mirror and hit his head against a wall after

getting drunk and smoking marijuana. Plaintiff received stiches in his hand and
                                Page 7 of 13
then transferred to a psych unit for treatment. (Tr. 334, 336).

        In July 2015, plaintiff underwent a psychological evaluation with Dr. Stephen

Vincent, a clinical psychologist. Plaintiff reported during the evaluation that he

had trouble with concentration and making decisions. (Tr. 347). In the “TEST

RESULTS” section of the psychological evaluation, Dr. Vincent described plaintiff

as “slow and deliberate” with “[s]lowed reaction time.          (Tr. 348).    In the

“SUMMARY AND CONCLUSIONS” section, he remarked that plaintiff had a history

of multiple psychiatric hospitalizations for self-abusive behavior and episodes of

decompensation and deterioration from his psychological disorders. Dr. Vincent

diagnosed plaintiff with Bipolar Disorder, GAD, Panic Disorder, and BPD. (Tr.

349).

        4.    State Agency Consultants’ RFC Assessments

        In August 2015, acting as a state agency consultant, Dr. Robert Cottone

assessed plaintiff’s mental RFC based on a review of the file materials. He found

that plaintiff had moderate limitations in the areas of maintaining attention and

concentration for extended periods; sustaining an ordinary routine without special

supervision; working in coordination with or in proximity to others without being

distracted by them; and completing a normal workday and workweek without

interruptions from psychologically based symptoms and performing at a consistent

pace without an unreasonable number and length of rest periods. Dr. Cottone also

found that plaintiff had marked limitations in understanding, remembering, and

carrying out detailed instructions. (Tr. 64-65). In December 2015, acting as a
                                   Page 8 of 13
state agency consultant, Dr. Tin assessed plaintiff’s mental RFC based on a review

of the file materials and largely agreed with Dr. Cottone’s findings. (Tr. 90-91).

                                      Analysis

      Plaintiff’s argument centers on the accusation that the ALJ failed to account

for his moderate deficit in concentration in his RFC finding. Plaintiff argues that it

was not adequate to limit him to simple, routine, repetitive tasks with only

occasional interaction with coworkers and supervisors and no interaction with the

public. Indeed, the ALJ’s RFC assessment and the hypothetical question posed to

the VE must both incorporate all of the limitations that are supported by the record.

Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014). This is a well-established rule.

See, Stewart v. Astrue, 561 F.3d 679, 684 (7th Cir. 2009) (collecting cases). If the

ALJ finds that a plaintiff has a moderate limitation in maintaining concentration,

persistence or pace, that limitation must be accounted for in the hypothetical

question posed to the VE; in most cases, limiting the plaintiff to simple, repetitive

tasks or to unskilled work is not sufficient to account for moderate concentration

difficulties. O’Connor-Spinner v. Astrue, 627 F.3d 614, 620 (7th Cir. 2010).

      Plaintiff’s argument finds support in the Seventh Circuit’s caselaw, which

“emphasizes that both the hypothetical posed to the VE and the ALJ’s RFC

assessment must incorporate all of the claimant’s limitations supported by the

medical record,’ including even moderate limitations in concentration, persistence,

or pace.” Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019) (quoting Varga v.

Colvin, 794 F.3d 809, 813 (7th Cir. 2015)). Here, the ALJ recognize plaintiff’s
                                 Page 9 of 13
moderate limitations with concentration. (Tr. 21). Although this was the ALJ’s

finding at step three, which is not intended to be an RFC assessment, the ALJ was

still required to provide a more detailed assessment of plaintiff’s RFC for use at

steps four and five.

      In connection with the step four analysis, the ALJ again referenced plaintiff’s

memory and concentration.      However, the ALJ did not further articulate how

plaintiff’s functioning was impacted, such as whether he would be able to maintain

attention and concentration for extended periods, or perform at a consistent pace

without an unreasonable number and length of rest periods. Instead, in both the

RFC and the hypothetical to the VE, the ALJ limited plaintiff to simple, routine,

repetitive tasks and making simple work-related decisions. It is not clear whether

the ALJ intended these limitations to be an accommodation for plaintiff’s moderate

limitation in concentration.

      On appeal, the Commissioner takes the position that these restrictions

adequately incorporated all the plaintiff’s limitations because the ALJ cited

evidence that suggested plaintiff could perform simple tasks and his subjective

symptom allegations were not supported by the record. In particular, the ALJ

described plaintiff’s performance of household chores, cooking meals, and doing

yardwork. But “observing that a person can perform simple and repetitive tasks

says nothing about whether the individual can do so on a sustained basis,

including, for example, over the course of a standard eight-hour work shift.”

Crump, 932 F.3d at 570. This statement is as true here as it was in Crump. None
                                 Page 10 of 13
of the activities the ALJ cited were performed on a sustained basis, much less over

the course of eight hours. Some, according to the plaintiff, were not even fully

completed.

      Moreover, according 29 C.F.R. § 404.1520, describing tasks as “simple,

routine, and repetitive” refers to “unskilled work” that can be learned by

demonstration in less than thirty days, which is unrelated to whether a person with

limitations in concentration, persistence, and pace “can perform such work.”

Varga, 794 F.3d at 814; see also O’Connor-Spinner, 627 F.3d at 620 (“The ability

to stick with a given task over a sustained period is not the same as the ability to

learn how to do tasks of a given complexity.”).       The ALJ’s decision does not

provide a logical bridge between a finding that plaintiff had a moderate

concentration deficit and an RFC and hypothetical to the VE that addresses only the

time it takes to learn a task.

      Adding the limitation for occasional changes in a routine work setting does

not, as Commissioner argues, distinguish this case from others that the Seventh

Circuit has remanded. See Moreno v. Berryhill, 882 F.3d 722, 730 (7th Cir. 2018)

(finding that hypothetical to VE for individual who “can understand, remember,

and carry out simple work instructions,” can “exercise simple work place

judgments,” is “limited to routine work,” and can have “no more than occasional

changes in the work setting . . . did not account explicitly for [claimant’s] moderate

limitations in concentration, persistence, and pace”); Varga, 794 F.3d at 815 (“‘Few

if any work place changes’ with limited ‘interaction with coworkers or supervisors’
                                   Page 11 of 13
deals largely with workplace adaptation, rather than concentration, pace, or

persistence.”)

      What is more, while the ALJ acknowledged plaintiff’s moderate limitation in

concentration, she also stated that the “[t]he medical treatment notes do not

document any medical observations, by any treating psychiatrist or psychologist, of

significant abnormalities or deficits with the respect to the claimant’s . . .

concentration . . . .”    (Tr. 27).     The medical records of Dr. Vincent, and

particularly Dr. Arbaugh, mention plaintiff’s concentration deficit several times.

So do those of both state agency medical examiners attached to this case.

      The lack of evidentiary support in this case requires remand. “If a decision

‘lacks evidentiary support or is so poorly articulated as to prevent meaningful

review,’ a remand is required.” Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir.

2012) (internal citation omitted).

      The Court wishes to stress that this Memorandum and Order should not be

construed as an indication that the Court believes that plaintiff was disabled during

the relevant period, or that he should be awarded benefits. On the contrary, the

Court has not formed any opinions in that regard and leaves those issues to be

determined by the Commissioner after further proceedings.

                                      Conclusion

      The Commissioner’s final decision denying plaintiff’s application for social

security disability benefits is REVERSED and REMANDED to the Commissioner


                                      Page 12 of 13
for rehearing and reconsideration of the evidence, pursuant to sentence four of 42

U.S.C. §405(g).

     The Clerk of Court is directed to enter judgment in favor of plaintiff.
     IT IS SO ORDERED.

     DATE:    September 9, 2019.



                                      DONALD G. WILKERSON
                                      UNITED STATES MAGISTRATE JUDGE




                                  Page 13 of 13
